Citation Nr: 0434414	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-29 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from November 1978 to 
November 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision, in part 
of which the Department of Veterans Affairs (VA) regional 
office (RO) denied an increased rating for arthritis of the 
lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran sustained a low back injury in 1979 during his 
active military service.  In the rating decision that the 
veteran has appealed, the RO utilized former Diagnostic Code 
5295 in conjunction with Diagnostic Code 5010 and denied an 
increased rating for arthritis of the lumbar spine.

In addition to limitation of motion in his lumbar spine, 
there is evidence in the record that tends to show that 
veteran has neurologic symptoms, including radiating pain to 
his legs and diminished sensation in his right lower 
extremity, that have been attributed to his current diagnosis 
of traumatic arthritis.  The veteran has asserted that he has 
had chronic symptoms and incapacitating episodes of 
neuropathy.  

During the pendency of the veteran's current appeal, the 
regulations pertaining to the ratings of disease and injuries 
of the spine have been revised twice.  Effective September 
23, 2002, Diagnostic Code 5293 was revised.  Under the 
revised diagnostic code, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over periods of 12 months or by combining separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disability, whichever method results in the higher 
evaluation.  

Effective September 26, 2003, Diagnostic Code 5295 was 
replaced by Diagnostic Code 5237 which is used under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Also, under Diagnostic Code 5242, degenerative 
arthritis of the spine is also rated using the general rating 
formula.  The general rating formula also provides for 
separate ratings of objective neurologic abnormalities.

The veteran was last examined for VA compensation purposes in 
May 2002, before the implementation of the regulation changes 
discussed above.  In addition, he reported in June 2003 that 
his disability had worsened since his last VA examination.  

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claim.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2004).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for a low back 
disorder since March 2001.  The RO should 
take all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.  All efforts 
to obtain these records should be fully 
documented.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and extent of his 
disability from service-connected 
arthritis of the lumbar spine.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed, including range of motion 
studies.  All current low back 
disabilities (orthopedic and neurologic) 
should be diagnosed.  For any diagnosis 
other than arthritis of the lumbar spine, 
the examiner should express an opinion 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the additional disability identified 
is related to his service-connected 
disability from arthritis of the lumbar 
spine.  The examiner should specifically 
comment on whether it is at least as 
likely as not that the veteran's 
disabilities from objective neurological 
abnormalities (if any) are related to his 
service-connected disability from 
arthritis of the lumbar spine.  The 
examiner should specify which nerves are 
affected.  If the veteran has 
intervertebral disc syndrome, the examiner 
should comment on the veteran's chronic 
orthopedic and neurologic manifestations, 
and the number of incapacitating episodes 
(requiring bed rest and treatment by a 
physician) the veteran has had during any 
twelve-month period since March 2001.  The 
examiner should report a complete 
rationale for his/her conclusions.

3.  The RO should review the record and 
readjudicate the claim of entitlement to 
an increased rating for arthritis of the 
lumbar spine, including consideration of 
the revised rating criteria for back 
disabilities.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




